Citation Nr: 1821145	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral tinea pedis, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1978 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for bilateral tinea pedis and assigned a 10 percent evaluation, effective May 10, 2010.  The Veteran appealed for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a May 2014 rating decision granting a higher 30 percent initial evaluation, effective May 10, 2010.  The Veteran continued to appeal for a higher evaluation for bilateral tinea pedis.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

A review of the claims file shows that the Veteran's July 2014 VA Form 9 for the issue on appeal was received two days after his May 2014 statement of the case (SOC); therefore, his substantive appeal was not timely filed.  However, the issue on appeal was certified to the Board.  Inasmuch as the RO took actions to indicate that the issue reflected on the title page was on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Following the May 2014 SOC, the Veteran submitted additional evidence, in the form of additional lay statements, private treatment records, and an October 2015 Disability Benefits Questionnaire, in support of his appeal.  The Veteran filed his substantive appeal in July 2014.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran's last VA examination for his service-connected bilateral tinea pedis was in October 2011, more than six years ago.  In a September 2017 statement, the Veteran stated that his bilateral tinea pedis had worsened, manifesting symptoms of deep, painful and unstable scarring, encompassing at least 90 percent of both feet and resulting in limited function.  He also described how his daily ambulatory and work functions produced painful, bleeding polyps that healed into further scar tissue.  Moreover, in his July 2014 VA Form 9, the Veteran indicated that he was now seeking extraschedular consideration for his service-connected bilateral tinea pedis.  In particular, the Veteran asserts that his service-connected hepatic steatosis caused abnormal liver function, which made him unable to take oral immunosuppressive medications to treat his bilateral tinea pedis.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's bilateral tinea pedis may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his bilateral tinea pedis that are not currently of record.

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral tinea pedis by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the service-connected bilateral tinea pedis and should opine as to its severity.  The examiner must describe the functional effects of the Veteran's bilateral tinea pedis, including on his occupational and daily activities.

All findings should be fully documented in the examination report.

3.  Refer the case to the Director of Compensation Service for consideration of entitlement to an extraschedular evaluation for bilateral tinea pedis pursuant to 38 C.F.R. § 3.321(b)(1) (2017).  Associate any decision or memorandum issued by the Director with the claims file.

4.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




